Citation Nr: 1621419	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-35 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from April 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1. At the hearing in April 2016, prior to promulgation of a decision in the appeal, the appellant expressed his desire to withdraw the claim for service connection for hearing loss.  

2. Tinnitus is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal for entitlement to service connection for hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
 §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

In the present case, at the April 2016 hearing, the Board received notice that the appellant wished to withdraw his appeal for service connection for hearing loss. Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

VA's Duties to Notify and Assist

Given the favorable disposition of the claim of service connection for tinnitus on appeal, which is not prejudicial to the Veteran, the Board need not discuss VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  The favorable disposition regarding the service connection claim in the decision below has resulted in a full grant of the benefits. See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Where there is evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for tinnitus.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran asserts that tinnitus is related to noise exposure in service.  At the Board hearing, the Veteran testified that he worked on airframe repair and was exposed to noise in the metal shop and on the flight line.  The Veteran testified that he began noticing tinnitus toward the end of his active duty service.  

The Veteran had active duty service from April 1986 to July 1989.  The Veteran's DD Form 214 reflects that his occupation was airframe repair specialist.  His service treatment do not reflect complaints of tinnitus; however the service treatment records do note that the Veteran was exposed to occupational noise hazards in service.  

Although tinnitus was not documented in service, the Veteran is competent to state that he experienced tinnitus in service and since service, as tinnitus is a disorder is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran had a VA examination in September 2009.  The Veteran complained of tinnitus.  The Veteran reported military noise exposure from the flight line as well as rivet guns.  He reported that he worked in a metal shop after separation from service.  The Veteran reported that he later became a respiratory therapist.  The Veteran reported that his tinnitus had been present for about 20 years.  The VA examiner diagnosed bilateral recurrent tinnitus.  The examiner opined that, as no hearing loss was incurred on active duty and no tinnitus was found in the service treatment records, the Veteran's tinnitus is less likely than not the result of his military noise exposure.  

A report from a private audiologist reflects that the Veteran was seen for audiometric assessment in January 2011.  The audiologist noted that the Veteran was exposed to excessive noise from aircraft engines and heavy equipment during service.  The audiologist opined that, based on an interview with the Veteran regarding noise exposure and a review of service records, it is at least as likely as not that his chronic and constant tinnitus were caused or contributed by noise exposure which occurred during military service.  

While the September 2009 VA examiner provided a negative nexus opinion for tinnitus, the examiner did not consider the Veteran's competent and credible lay assertions regarding tinnitus since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  The positive opinion from the private audiologist considered the service treatment records and the history of the Veteran's tinnitus.  The Board finds the private audiologist's opinion highly probative regarding the etiology of tinnitus.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2014).








ORDER

The appeal as to service connection for hearing loss is dismissed.  

Service connection for tinnitus is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


